Citation Nr: 0423513	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  99-01 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a herniated nucleus 
pulposus at L5-S1 (claimed as a back condition) secondary to 
service-connected shell fragment wound to the left buttock.


REPRESENTATION

Appellant represented by:	Melba N. Rivera Camacho, 
Attorney at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel






INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, among other things, denied the 
benefit sought on appeal.  The Board first considered this 
appeal in July 2003 and remanded the claim to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The evidence of record reflects that the veteran appealed the 
denial of entitlement to service connection for a low back 
disability as secondary to his service-connected shell 
fragment wound of the left buttock and resultant scar.  
Service connection for a back disability on a direct basis 
was denied in a May 1960 rating decision and the veteran is 
not seeking to reopen that claim.

The veteran's representative submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, in September 2002, requesting a 
hearing before the Board be scheduled at the RO.  Such a 
hearing has not been scheduled and the veteran has not 
withdrawn the request.  Accordingly, this matter must be 
remanded for the scheduling of the requested hearing.



Therefore, this matter is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a personal hearing before the Board 
at the San Juan RO in order for him to 
present testimony on the issue of 
entitlement to service connection for a 
low back disability on a secondary basis.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




